Citation Nr: 1143875	
Decision Date: 11/30/11    Archive Date: 12/06/11

DOCKET NO.  00-21 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for right lower extremity radiculopathy from September 23, 2002. 

2.  Entitlement to an evaluation in excess of 10 percent for left lower extremity radiculopathy from September 23, 2002. 

3.  Entitlement to service connection for peripheral neuropathy, claimed as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel 


INTRODUCTION

The Veteran served on active duty from August 1967 to March 1969.  

The appeal comes before the Board of Veterans' Appeals (Board) from the July 2000 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

In his September 2000 substantive appeal, the Veteran requested a hearing before the Board.  The requested Travel Board hearing was conducted by a Veterans Law Judge (VLJ) in March 2005.  After the May 2005 Board Remand, the Veteran requested another Travel Board hearing.  The requested hearing was conducted by another VLJ in February 2009.  The 2005 and 2009 hearings, although conducted by different VLJs, addressed the same claims.  

Therefore, the Veteran was offered an opportunity to testify at a third hearing, since a three-member panel is required to issue a decision under these circumstances and the Veteran had not been afforded an opportunity to testify before a Veterans Law Judge who could serve as the third panel member.  Arneson v. Shinseki, 24 Vet. App. 379 (2011).  The Veteran waived his right to another hearing.  The following decision is therefore addressed by a panel of three VLJs which includes both Judges who conducted Board hearings.  See 38 C.F.R. § 20.707 (2010).   

The Veteran has disagreed with denial of entitlement to service connection for peripheral neuropathy.  The Veteran is entitled to a statement of the case (SOC) addressing that issue.  Manlincon v. West, 12 Vet. App. 238 (1999.


FINDINGS OF FACT

1.  Resolving doubt in the Veteran's favor, the evidence establishes that the Veteran's radiculopathy results in pain radiating down each lower extremity and results in some reduction of motor strength in each lower extremity, but the loss of strength is moderate, and there is no loss of motor movement or control in any muscle group of either lower extremity.

2.  The clinical evidence does not clearly reflect when the symptoms consistent with the 20 percent evaluation assigned in this decision were first manifested, but reduced motor strength in the lower extremities was noted as early as October 2003.  

3.  The symptoms of large fiber symmetrical polyneuropathy have been differentiated from the symptoms of the Veteran's service-connected radiculopathy, and have been medically attributed to an etiology other than the Veteran's service-connected lumbar disease, and the medical evidence establishes that the symptoms of polyneuropathy should not be evaluated as part of the Veteran's radiculopathy.  


CONCLUSIONS OF LAW

1.  The criteria for an initial 20 percent rating for peripheral neuropathy of the right lower extremity have been met from September 23, 2002.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.123, 4.124, 4.124a, Diagnostic Codes (DCs) 8521, 8721 (2010). 

2.  The criteria for an initial 20 percent rating for peripheral neuropathy of the left lower extremity have been met from September 23, 2002.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.123, 4.124, 4.124a, Diagnostic Codes (DCs) 8521, 8721 (2010). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of this claim, the Board will review VA's actions to notify and assist the Veteran.  Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record: (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

For an increased-compensation claim, § 5103(a) requires, at a minimum, that VA notify the claimant that, to substantiate a claim, the medical or lay evidence must show a worsening or increase in severity of the disability.  VA is not required to advise the Veteran to submit evidence of the effect that such worsening or increase had on the claimant's employment and daily life, or to provide claimant-tailored notice of any applicable criteria for entitlement to a higher disability rating that would not be satisfied by demonstrating a noticeable worsening or increase in severity of the disability and the effect that worsening has on employment and daily life (such as a specific measurement or test result).  Vazquez-Flores v. Shinseki, 580 F. 3d 1270 (Fed. Cir. 2009) (overruling Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  If VA does not provide pre-adjudicative notice of any of element necessary to substantiate the claim, that the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696, 1706 (2009).

The Veteran did not receive notice that complies with the VCAA prior to the initial rating decision in this case, which was issued in July 2000, for the simple reason that the VCAA was not enacted until after that unfavorable decision was issued.  Following enactment of the VCAA in November 2000, the Board Remanded the claim in April 2001 so that notice compliant with the VCAA could be issued.  In February 2002, the Veteran was advised of VA's duties to him as to the claim for an increased evaluation for low back disability.   

Some regulations governing the Veteran's claim for an increased evaluation for a lumbar disability were revised in 2002, and other regulations governing the claim were revised the following year.  Following that regulatory revision, the Veteran was granted the separate ratings for lower extremity radiculopathy which are the subject of this appeal.  Several notices to the Veteran regarding the criteria for increased evaluations were issued, including in September 2005.  

In November 2008, the RO issued an 11-page letter.  That letter advised the Veteran of both the prior version of the regulations and the new version of the regulations, and advised the Veteran of VA's duties to notify and assist him.  The letter also notified him of the information regarding disability ratings and effective dates as required by the Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006), as well as other notice and information.  When considered together, the multiple notices sent during the lengthy pendency (approximately 10 years) of this appeal met all requirements for content notice under the VCAA.  Readjudication following compliant notice cures any timing defect.  Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (holding that provision of adequate VCAA notice prior to a readjudication "cures" any timing problem associated with inadequate notice or the lack of notice prior to an initial adjudication). 

There is no presumption that any timing or content notice resulted in prejudice to the Veteran.  Sanders v. Nicholson, 129 S.Ct. 1696, 1704  -05 (2009).  The Veteran does not argue that any defect in notice, either as to timing or as to content, prejudiced his effort to substantiate the claim for an increased evaluation.  This claim has been readjudicated following the Board's Remands in 2005 and in 2009.  The Veteran has testified in two appearances before the Board.  The Veteran had an opportunity to provide additional evidence to substantiate his claims after each of the Board's Remands following the assignment of separate evaluations for lower extremity radiculopathy bilaterally, in 2005 and 2009.  The Board concludes that the Veteran was not prejudiced by any defect in the timing or content of notice about any of the claims.  The duty to notify the Veteran has been met. 

The Board concludes that the appeal may be adjudicated without a remand for further notification.

Duty to Assist

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's STRs are associated with the claims files.

The Veteran has been afforded VA examinations, including in April 2010.  That VA examination was comprehensive, and included diagnostic examinations, as well as review of the Veteran's history and his current complaints.  Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  In particular VA treatment records from 2002 through the present are associated with the claims files.  

Additionally, as noted above, the Veteran testified regarding this appeal at two hearings before the Board, and the claim underwent significant development following the two Remands subsequent to the two Board hearings.  

Finally, a remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this regard, the Board is satisfied as to the compliance with the instructions from its 2001, 2005, and 2009 remands.  Id.

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Increased Rating Claim

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate DCs.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

If two evaluations are potentially applicable, the higher one will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2010).  

If, as here, there is disagreement with the initial rating assigned following a grant of service connection, separate ratings can be assigned for separate periods of time, based upon the facts found.  That is to say, VA may "stage" the rating to compensate the Veteran for times since the effective date of his award when his disability may have been more severe than at others.  Fenderson, 12 Vet. App. 119, 125-6 (1999).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease 
and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2010).  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, irrespective of whether they were raised by the Veteran, as well as the entire history of the Veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

An extraschedular evaluation will be assigned if the case presents an unusual or exceptional disability picture with such related factors as marked interference with employment or frequent periods of hospitalization such as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2010).

In this case, the Veteran's radiculopathy of the bilateral lower extremities is currently rated under 38 C.F.R. § 4.124a, Diagnostic Code (DC) 8721, under the criteria used to evaluate neuralgia of the external popliteal nerve.  Neuritis and neuralgia of the external popliteal (common peroneal) nerve are rated on the same criteria as paralysis, under DC 8521.  

With regard to rating neurologic disabilities, cranial or peripheral neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete, paralysis.  38 C.F.R. § 4.123. 

The maximum rating that can be assigned for neuritis not characterized by organic changes will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  Id.  Cranial or peripheral neuralgia, usually characterized by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  38 C.F.R. § 4.124. 

DC 8251 provides that incomplete paralysis of the external popliteal (common peroneal) nerve is rated as 10 percent disabling where mild, 20 percent disabling where moderate, and as 30 percent disabling where severe.  Complete paralysis of the external popliteal (common peroneal) nerve, with foot drop and slight droop of first phalanges of all toes, such that the foot cannot dorsiflex, extension (dorsal flexion) of proximal phalanges of toes is lost, abduction of foot is lost, adduction is weakened, and anesthesia covers entire dorsum of foot and toes will be rated as 40 percent disabling.  The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

Facts and analysis

The Veteran currently reports pain that radiates down the lower extremities into the feet, including at his April 2010 VA examination.  The Veteran reports such pain throughout the pendency of the appeal.  The RO assigned a 10 percent evaluation for mild neuritis, under DC 8721, together with DC 5293.  The Board notes that DC 5293 has been recodified at DC 5243, under the regulatory revision of the rating schedule applicable to back disabilities, effective in 2003.  

The Board notes that, in addition to pain, the Veteran has motor weakness of the ankles and feet.  The report of April 2010 examination reveals that the Veteran has no deep tendon reflex at the patella or the Achilles tendon in each lower extremity.  The Board finds that these symptoms are not accounted for in the 10 percent evaluation under DC 8271.  For this reason, the Board finds that a 20 percent evaluation under DC 8521, combined with DC 5243, is more appropriate than the 10 percent evaluation currently assigned under DC 8721.  

The clinical evidence does not clearly delineate when the Veteran began experiencing decreased motor strength in the lower extremities.  On VA examination conducted in September 2004, the examiner stated that the Veteran had a "pretty much normal" gait and gross motor strength of 5/5.  However, at the time of a hearing before the Board conducted in March 2005, about six months after that 
examination, the Veteran reported use of a cane.  A VA provider who treated the Veteran as early as October 2003 noted that the Veteran had 4/5 strength in the lower extremities, and some neurologic abnormities in the lower extremities were noted.  Resolving reasonable doubt in the Veteran's favor, the Board finds that the increased evaluation to 20 percent should be assigned throughout the pendency of the appeal.  

The Board must next consider whether the Veteran is entitled to an evaluation in excess of 20 percent under the rating criteria.  The next higher evaluation under DC 8521 is a 30 percent evaluation, which, as noted above, is assigned for severe incomplete paralysis.  This evaluation would be warranted where there were symptoms less marked than complete paralysis with foot drop, droop of the first phalanges of the toes, loss of dorsiflexion and abduction of the foot, among other symptoms.  

The examiner who conducted VA examination in April 2010 again assigned a diagnosis of demyelinating polyneuropathy, and determined that the demyelinating polyneuropathy was unrelated to the service-connected degenerative disc disease.  The examiner explained that the demyelinating neuropathy was responsible for the Veteran's loss of vibratory, touch, pinprick, and temperature sensations from his lower legs to the ankles and feet bilaterally.  This diagnosis was confirmed on EMG (electromyogram) examination in 2010, consistent with the EMG findings in 2005.

The examiner thus distinguished the current findings attributable to demyelinating polyneuropathy from the findings due to service-connected radiculopathy.  Thus, the evaluation of the service-connected radiculopathy that is the subject of this appeal is not intertwined with the claim for service connection for polyneuropathy, since the two disorders may be separately evaluated.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).   


The examiner who conducted the April 2010 VA examination assigned a diagnosis of demyelinating polyneuropathy, and opined that the Veteran's symptoms of loss of sensation in his feet were due to demyelinating polyneuropathy and not to radiculopathy due to the service-connected back disability.  Thus, the Board notes that, although the Veteran has anesthesia of the dorsum of the foot and the toes, and in fact manifests loss of sensation below the ankles, this finding has been medically attributed to a disorder for which service connection is not currently in effect.  Therefore, this symptom does not warrant an increase from the 20 percent evaluation granted in this decision to a 30 percent evaluation for either lower extremity.  

The examiner who conducted the April 2010 VA examination specifically noted that the Veteran had no paralysis, and did not have atrophy of the lower extremities, although he did have weak ankles and feet and neuritis and neuralgia of the ankles and feet.  The objective fact that the Veteran does not manifest paralysis of any motor movement is significant evidence that he does not meet the criteria for a 30 percent evaluation in either lower extremity for the service-connected radiculopathy.  

The examiner noted that the Veteran had a slow gait and used a cane.  This observation is consistent with the Veteran's testimony at each of his hearings.  The Board finds that the Veteran's use of a cane is consistent with the 20 percent evaluation assigned for disability of each lower extremity and the 40 percent evaluation in effect for service-connected lumbar disability.  However, this symptom does not establish that the Veteran had severe incomplete paralysis of either lower extremity, so as to warrant a 30 percent evaluation under DC 8521.  The Board finds that the Veteran's current retained motor strength of 3/5, his lower extremity radiculopathy is consistent with moderate impairment of each lower extremity, but is does not meet or approximate the criteria for severe incomplete paralysis.  Thus, a 30 percent evaluation is not warranted for either lower extremity.  


Pursuant to 38 C.F.R. § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1). 

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996). Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record. Barringer v. Peake, 22 Vet. App. 242, 244 (2008). 

The Board finds that the schedular rating criteria for the 20 percent evaluation reasonably describe the Veteran's lower extremity pain and motor weakness, since there is no paralysis of any motor function in the lower extremities.  The Board has noted that the Veteran has significant sensory loss in each lower extremity, but that symptomatology has been medically attributed to a disorder other than the service-connected disability at issue in this appeal.  The schedular criteria encompass the symptoms of the service-connected disability in each lower extremity.  Consideration of referral for extraschedular consideration is not required.  See Thun v. Peake, 22 Vet. App. 111 (2008). 

The Veteran has maintained part-time employment, as a truck inspector, although he must walk slowly.  He has not required hospitalization for treatment of lower extremity radiculopathy or the underlying service-connected lumbar disability.  The Board finds that these facts are consistent with the determination that referral for extraschedular consideration is not required.  

The evidence warrants an increased evaluation to 20 percent for the Veteran's service-connected lower extremity disability, in each lower extremity, but the preponderance of the evidence is against an evaluation in excess of 20 percent in either lower extremity.  There is no reasonable doubt which may be resolved in favor of assigning the next higher rating.  A 20 percent evaluation, but no higher evaluation, is granted, for radiculopathy of the right lower extremity, and a 20 percent evaluation, but no higher evaluation, is granted, for radiculopathy of the left lower extremity.


ORDER

An increased evaluation from 10 percent to 20 percent is granted for radiculopathy of the right lower extremity, from September 23, 2002; subject to law and regulations governing the effective date of an award of monetary compensation; the appeal is granted to this extent only.  

An increased evaluation from 10 percent to 20 percent is granted for radiculopathy of the left lower extremity, from September 23, 2002; subject to law and regulations governing the effective date of an award of monetary compensation; the appeal is granted to this extent only.  



_______________________________            ______________________________
                  DEREK R. BROWN                                      HARVEY P. ROBERTS
                  Veterans Law Judge,                                        Veterans Law Judge, 
            Board of Veterans' Appeals                              Board of Veterans' Appeals



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


